DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on 04/12/2022 and 03/10/2022 have been entered.
Response to Arguments
Applicant’s arguments/remarks filed on 03/10/2022 have been fully considered.
With respect to the specification objection(s), applicant’s amendment(s) to the abstract has/have overcome the objection(s). 
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). However, applicant's amendment(s) introduced new claim objections. 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the rejection(s). However, applicant's amendment(s) introduced new 112b issues. 
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant’s amendment(s) to the claim(s)  and arguments has/have overcome the claim rejection(s). 
Claim Objections
Claim(s) 4  is/are objected to because of the following informalities: 
In claim 4, “controller is configured to calculate a time from when contact between a composition of a provisional supply pattern in a shot region on the calculation and a mold is started until when the composition spreads to arrive at an edge of the shot region on the calculation, determine the supply pattern …” should be changed to --controller is configured to: i) calculate a time from when contact between a composition of a provisional supply pattern in a shot region on the calculation and a mold is started until when the composition spreads to arrive at an edge of the shot region on the calculation and ii) determine the supply pattern …--.
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
 “a supplier configured to discretely supply droplets of the composition onto a shot region of the substrate” in claim 1 with corresponding structure disclosed in at least [0033] and Fig. 1 of applicant’s published application;
“a controller configured to control the supplier in accordance with a supply pattern that indicates a drop amount and a drop position of each droplet, … the controller is configured to determine the supply pattern …” in claim 1 with corresponding structure disclosed in at least [0035], [0043-0044], Fig. 1, and Fig. 5 of applicant’s published application.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites the amended limitation “the controller is configured to, so as to reduce a difference between a time from when contact between the composition of the provisional supply pattern in the shot region on the calculation and the mold is started until when a first portion of the composition by spreading first arrives at an edge of the shot region on the calculation and a time when a second portion of the composition last arrives at the edge of the shot region on the calculation, determine the supply pattern by adjusting the provisional supply pattern” which fails to comply with the written description requirement and is considered to be new matter. Applicant has not pointed out where the amended limitation is supported, nor does there appear to be a written description of the claim limitation “the controller is configured to, so as to reduce a difference between a time from when contact between the composition of the provisional supply pattern in the shot region on the calculation and the mold is started until when a first portion of the composition by spreading first arrives at an edge of the shot region on the calculation and a time when a second portion of the composition last arrives at the edge of the shot region on the calculation, determine the supply pattern by adjusting the provisional supply pattern” in the application as filed (see MPEP §§ 2163.04 and 2163.06). [0039], [0043], and Fig. 5 of applicant’s published application only disclosed that the controller determines the supply pattern by adjusting the initial supply pattern so that the difference between the first arrival times and the last arrival times of the imprint material at the edges of the shot region is/are reduced. The written description fails to disclose a corresponding structure/algorithm/configuration associated with the controller that allows the controller  to perform the claimed specific computer-implemented function. Thus, the inventor has not provided sufficient disclosure to show possession of the claimed invention. See MPEP §§ 2161.01 I, 2163.03 VI, and 2181 IV.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “forming apparatus configured to, in a state in which a composition on a substrate and a mold have been brought into contact, cure the composition to thereby mold the composition” in the preamble which makes the scope of the claim unclear. It is unclear whether the preamble is reciting a means (or step) plus function limitation or whether the preamble is merely stating the intended use of the claimed invention. A clarification is required to properly interpret the claim. Additionally, the claimed apparatus does not currently recite sufficient structure to be able to perform the functions. According to [0027-0031], [0053-0054], and Fig. 1 of applicant’s published application, the disclosed apparatus requires a means to hold the substrate, a means to hold the mold, a means to bring the mold and the substrate into contact, and a means to cure the composition to be able to perform the contacting, molding, and curing functions. Thus, the claim can have multiple plausible interpretations. 
Claim(s) 2-7 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 4 recites “controller is configured to calculate a time from when contact between a composition of a provisional supply pattern in a shot region on the calculation and a mold is started until when the composition spreads to arrive at an edge of the shot region on the calculation, determine the supply pattern by adjusting the provisional supply pattern based on the calculated time” which is indefinite. Is the mold of claim 4 same or different from the mold of claim 1? There is insufficient antecedent basis for “the calculation”. Is the calculation based on a computer simulation or experimental dispensing of the provisional supply pattern? According to examiner’s understanding of [0042-0043], the disclosed calculated time is the predicted arrival time when the composition spread to arrive at edges of the shot region. Are the disclosed predicted arrival times the times when the composition spread to arrive at edges of the shot region or the times when contact between a composition of a provisional supply pattern in a shot region on the calculation and a mold is started until when the composition spreads to arrive at each edge of the shot region on the calculation? In addition, according to examiner’s understanding of [0042-0043] and Fig. 5 of applicant’s published application, the disclosed controller should be configured to control the supplier in accordance with a provisional supply pattern to discretely supply droplets of the composition onto a provisional shot region of the substrate, to operate the mold to contact the droplets of the composition of the provisional supply pattern, to calculate/predict times at which the composition of the provisional supply pattern will arrive at respective edges of the provisional shot region based on a predetermined imprint condition, and to determine the supply pattern by adjusting the provisional supply pattern based on the calculated predicted arrival times. Thus, the limitation is inconsistent with applicant’s specification (see MPEP § 2173.03). Examiner recommends applicant to make the proper clarifications in accordance with applicant’s disclosure to overcome the rejection.
Claim(s) 5 is/are rejected as being dependent from claim 4 and therefor including all the limitation thereof.
Claim 5 recites “the controller is configured to, so as to reduce a difference between a time from when contact between the composition of the provisional supply pattern in the shot region on the calculation and the mold is started until when a first portion of the composition by spreading first arrives at an edge of the shot region on the calculation and a time when a second portion of the composition last arrives at the edge of the shot region on the calculation, determine the supply pattern by adjusting the provisional supply pattern” which is indefinite. Is the edge of the shot region on the calculation of claim 5 same or different from the edge of the shot region on the calculation of claim 4? In addition, according to examiner’s understanding of [0039], [0043], and Fig. 5 of applicant’s published application, the controller  determines the supply pattern by adjusting the initial supply pattern so that the difference between the first arrival times and the last arrival times of the imprint material at the edges of the shot region is/are reduced. Thus, the limitation is inconsistent with applicant’s specification (see MPEP § 2173.03). Examiner recommends applicant to make the proper clarifications in accordance with applicant’s disclosure to overcome the rejection.
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 112(a), set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743